Citation Nr: 1310346	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  99-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for claimed numbness in the arms, to include as secondary to the service-connected diabetes mellitus.  

3.  Entitlement to service connection for a claimed heart disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for claimed hypertension.  

5.  Entitlement to service connection for a claimed back disorder.

6.  Entitlement to service connection for claimed residuals of dental trauma, to include for outpatient treatment purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1953 to June 1974 and had service in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the RO.

In December 2000, the Board remanded the appeal for additional development.  

In a July 2003 decision, the Board decided that new and material evidence had not been submitted to reopen the claim of service connection for peripheral neuropathy, residuals of dental trauma and for a prostate disorder; and denied the Veteran's claim of service connection for a heart disorder and hypertension.  

The remaining claims of service connection for a back disorder and a disability manifested by numbness of the arms were remanded to the RO for additional development of the record at that time.  

The United States Court of Appeals for Veterans Claims (Court) subsequently granted a Joint Motion of the Parties to vacate the July 2003 decision and remand the case to the Board for further action.  

In a November 2005 decision, the Board reopened the claim of service connection for peripheral neuropathy and remanded the reopened claim, as well as the other matters remaining on appeal to the RO for additional development.  

In a May 2007 rating decision, the RO granted service connection and assigned a 20 percent rating for diabetes mellitus associated with herbicide exposure, effective on December 8, 2004.  

Then, in a May 2010 decision, the Board granted service connection for a prostate disorder and remanded the other matters for further action.  

In a January 2011 rating decision, the RO implemented the grant of service connection for a prostate disability and assigned a 10 percent rating effective on January 8, 1999.  

In May 2012, the Board determined that new and material evidence had been received to reopen the claim of service connection for residuals of dental trauma and remanded the reopened claim, as well as the other matters remaining on appeal to the RO for additional development.  

The Board has rephrased the dental issue to consider both service connection for compensation and for outpatient treatment.  A review of the claims folder suggests that both issues have been adjudicated by the RO during the pendency of this appeal.  See October 2012 Supplemental Statement of the Case.

The Virtual VA eFolder has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.  

2.  Peripheral neuropathy of the lower extremities is not shown during service or for many years thereafter; and the Veteran has not presented credible lay assertions sufficient to establish a continuity of symptomatology referable to lower extremity peripheral neuropathy since service.
 
3.  The Veteran does not have acute and subacute peripheral neuropathy as currently defined by regulation.  

4.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed peripheral neuropathy is related to active military service, to include herbicide exposure; or, that such is proximately due to or aggravated by service-connected diabetes.  

5.  A chronic disability manifested by numbness in the arms is not shown during service or for many years thereafter; and the Veteran has not presented credible lay assertions sufficient to establish a continuity of symptomatology referable to arm numbness since service.

6.  The preponderance of the evidence is against finding that the Veteran currently has disability manifested by numbness in the arms that is related to active military service, to include herbicide exposure; or, that such is proximately due to or aggravated by the service-connected diabetes mellitus.  

7.  A heart disorder was not shown during service, and there is no evidence of a cardiovascular disorder manifested to a compensable degree within one year following discharge from service.  

8.  Ischemic heart disease is a disease associated with herbicide exposure; however, a current diagnosis of ischemic heart disease is not shown in the available evidence of record.  

9.  A confirmed diagnosis of hypertension is not shown during service or for many years thereafter.

10.  Hypertension is not identified as a disease associated with herbicide exposure.  

11.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed hypertension is related to active military service, to include herbicide exposure; or, that such is proximately due to or aggravated by service-connected diabetes.  

12.  A chronic back disorder was not shown during service or for many years thereafter; and the Veteran has not presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a back disorder since service.  

13.  The preponderance of the evidence is against finding that the Veteran's currently diagnosed low back disorder is related to active military service or events therein.  

14.  In November 1961, the Veteran broke his upper dentures.  The preponderance of the evidence is against finding that any remaining natural teeth were lost due to in-service trauma.  

15.  The Veteran did not timely file a claim for outpatient dental treatment by VA.



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by peripheral neuropathy of the lower extremities due to disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein; nor is any proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

2.  The Veteran does not have a disability manifested by numbness of the arm due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein; nor is any proximately due to or result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  

3.  The Veteran does not have a heart disability due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  

4.  The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  

5.  The Veteran's back disability is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.  

6.  The Veteran does not have a dental disability for compensation purposes, to include loss of teeth.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A; 38 C.F.R. §§ 3.159, 4.150 (2012). 

7.  The criteria for the grant of service connection for a dental disorder for outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in December 2001, December 2005, March 2006, March 2009, and May 2012, VA notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

The Veteran has been notified of how disability ratings and effective dates are determined.  The appeal was most recently readjudicated in the October 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  In making this determination, the Board is aware that a remand confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It is substantial compliance with remand orders that is required in order to meet the obligations of Stegall.  Dyment v. West, 13 Vet. App. 141 (1999).  

On review and as discussed hereinbelow, the Board finds that there has been substantial compliance with the remand instructions.  While VA was not able to obtain all the information as requested by its previous remand directives, it attempted to obtain such information.  In this regard, the Board observes that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The claims folder contains available service treatment records, various private medical records, post-service military treatment facility records, and VA medical center records.    

Pursuant to the January 2005 Joint Motion, the parties noted that there was no evidence in the record that VA procured or attempted to procure additional military dental records, to include 1961 records from the Fort Devens Dental Clinic and Camp Little Creek, Virginia.  The parties further agreed that VA failed to notify the Veteran that it was unable to locate these records.

In the November 2005 remand, the Board directed that the RO request dental records from Little Creek, Virginia and Fort Devens.  In May 2010, the Board directed that the RO contact the National Personnel Records Center and request treatment records from the Little Creek Naval Amphibious Base for the year 1956.

Throughout the course of this appeal, VA has made multiple efforts to obtain any additional dental records.  In November 2011, the RO completed a Formal Finding of Unavailability.  

The May 2012 remand noted that, after extensive repeated searches, the RO was unable to find any record of the 1956 dental treatment.  

On review, and as will be discussed, the Veteran initially reported that he broke his teeth during a training accident in 1961.  A review of service treatment records notes these complaints and does show that he was evaluated and his dentures were repaired at Fort Devens in November 1961.    

Under the circumstances of this case, the Board finds that VA has satisfied its duty to assist with regard to dental records and that further efforts to obtain any such records would be futile.  

Information in the claims file indicates that the Veteran is receiving benefits from the Social Security Administration (SSA).  The Board acknowledges that SSA records were never requested.  

On review, however, the Veteran has not identified these records as relevant and there is no indication that he is receiving such benefits based on disability as opposed to retirement age.  

In this regard, the Board notes that in a December 1995 statement, the Veteran stated that he could not draw SSA benefits until age 62 (reduced) or age 65.  The Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

In July 2003, the Board requested VA examinations related to claimed arm numbness and a low back disorder.  The Veteran underwent a VA spine examination in January 2005.  

Pursuant to the January 2005 Joint Motion, the parties agreed that the January 1999 VA cardiac and hypertension examination was inadequate.  

In November 2005, the Board directed that the RO schedule the Veteran for VA cardiovascular, neurological and spine examinations.  

In April 2009, the RO requested VA heart, hypertension, peripheral nerves and spine examinations.  Information in the claims folder indicates that the Veteran failed to report for such examinations and they were cancelled.  

A review of the claims folder shows that the February 2012 Supplemental Statement of the Case and other correspondence was returned as undeliverable.  Pursuant to the May 2012 remand, the Board noted that the Veteran may have a new address and that further action was required to contact him.  

Information in the claims folder shows that a current address was obtained from the SSA in July 2012.  In October 2012, a Supplemental Statement of the Case was sent to this address.  There is no indication that this document was returned to sender.  

At that time, the RO asked the Veteran to submit any recent treatment information and to notify VA if he was willing to report for an examination.  To date, no response has been received.  

The Board is cognizant of the concerns expressed in the Joint Motion regarding the adequacy of the examinations and is aware that several additional examinations requested pursuant to its remands were not obtained.  

The evidence of record, however, shows that the Veteran failed to report for the scheduled examinations and has not indicated a willingness to attend such examinations.  Further, and as noted in the May 2012 remand, information in the record suggests he may now be precluded from attending VA examinations due to physical or mental incapacity.  

A VA dental examination is not warranted because a determination in this case can be based upon the in-service medical evidence.

Although not specifically requested in the May 2012 remand, the RO checked for VA records and these were most recently uploaded in October 2012.  The Board notes that these records only date through 2008.  The October 2012 Supplemental Statement of the Case stated that "[a] review of the available treatment records in the CAPRI system [did] not show you were seen for treatment after March 2008."  As noted, the Veteran has not identified any additional treatment.  

On review, and considering the efforts to appropriately develop this claim, the Board declines to remand again either for additional attempts at examination or for additional treatment records.  Thus, the claims will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2012).  


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be granted for certain chronic diseases, including arthritis, cardiovascular disease, hypertension, and other organic diseases of the nervous system, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during active military service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumptions provisions of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the course of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

This had not been VA's practice, which suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant. 

A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
 
"Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


Analysis

The claims folder and Virtual VA eFolder contain extensive evidence.  The Board has thoroughly reviewed all the evidence and although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.

In addressing the merits of the claims, the Board observes that various theories of service connection are for consideration.  The Board will discuss applicable theories regardless of how the issues are styled above.  

The Veteran's DD Form 214 shows that he had service in the Republic of Vietnam.  He received various awards to include the Combat Infantryman Badge (CIB), Vietnam Service Medal and Vietnam Campaign Medal.  

Although the Veteran contends that some of his claimed disabilities are related to Agent Orange exposure in Vietnam, he does not otherwise assert that they were incurred during combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  

As service in the Republic of Vietnam during the Vietnam era is established, in-service herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  


Peripheral neuropathy

In September 1994, the RO denied service connection for numbness in the legs based on Agent Orange exposure.  In December 1996, the RO denied service connection for peripheral neuropathy due to Agent Orange.  The Veteran did not appeal either of these decisions within one year following notification.  

In February 1999, the RO denied service connection for peripheral neuropathy.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In July 2003, the Board determined that new and material evidence had not been submitted to reopen this claim.  

Pursuant to the January 2005 Joint Motion, the parties agreed that the Board did not adequately explain why a clear diagnosis of peripheral neuropathy was not new and material evidence.  

In November 2005, the Board reopened the claim and remanded for further consideration.  The issue was also remanded in May 2010 and May 2012.

The service treatment records are negative for complaints or findings of lower extremity peripheral neuropathy.  On the Veteran's retirement examination in May 1974, the Veteran's lower extremities and neurologic systems were reported as normal on clinical evaluation.  

The private medical records show that the Veteran underwent electromyographic (EMG) testing of both lower extremities in November 1986.  The conclusion indicates that abnormalities were limited to the presence of increased irritability S-1 musculature on the left.  There was no evidence of axonal degeneration at that time.  

The Veteran was seen in the VA orthopedic clinic in September 1988.  He reported having symptoms in the left leg and foot for two years.  An EMG in April 1988 showed peripheral neuropathy with probable compressive injury of the left deep peroneal at the fibular head.  The Veteran did not have any recollection of trauma.  The impression was that of possible left deep peroneal nerve entrapment versus old injury.  

In December 1990, the Veteran underwent a private neurological consultation.  He reported having numbness and difficulty with his gait.  He dated the onset of his problem to a 1985 back injury.  

The physician stated that the Veteran's neurologic examination was completely normal.  He might have had some mild arthritic changes in the back that accounted for his symptomatology, but the examiner did not really see evidence of significant nerve dysfunction.

The Veteran underwent a VA examination in April 1991 and described the subtle onset of a problem with his legs.  He reported numbness and that he felt unstable when walking.  Following examination, the examiner stated that there was no clear peripheral neuropathy.  Further testing was recommended, but it is unclear whether this was accomplished.  

In January 1999, the Veteran again claimed service connection for peripheral neuropathy related to Agent Orange exposure.  

On VA examination in February 1999, the Veteran reported that he started with symptoms of instability and dizziness in about 1993.  During the past 3 to 4 years, he had gradually become worse and observed numbness in his feet extending up to his mid thigh.  

Following examination, the examiner indicated there was some evidence of brain stem cerebellar dysfunction, which could reflect small vessel or Binswanger's disease, but might also be a reflection of some other process.  

To evaluate the possibility of peripheral neuropathy that might be present without clinical signs, a nerve conduction study was requested.  

Nerve conduction studies in February 1999 showed right peroneal neuropathy.  The surals were normal.  The testing in August 1999 was reported as abnormal, and testing in September 1999 showed mild peripheral polyneuropathy.  

In his March 1999 Notice of Disagreement, the Veteran argued that he had problems with numbness in his legs which started in 1971.  

In a May 2002 statement, the Veteran reported having numbness in his legs since the early 1970's and problems with his gait.  

The Veteran underwent a VA neurologic examination in November 2004.  On examination, the examiner noted a peripheral neuropathy manifested by absent knee and Achilles reflexes that could be due to his diabetes mellitus.  

Following the examination, the impression included that of peripheral neuropathy secondary to diabetes mellitus.  The examiner further stated that "[t]his [was] a question mark.  There [was] no question mark about the process of peripheral neuropathy."  

On VA spine examination in January 2005, the examiner noted gross dementia, ataxia, diabetic peripheral neuropathy and multiple strokes right and left hemisphere and cerebellar.  

The Veteran most recently underwent a VA neurologic examination in January 2005.  The examiner noted that the Veteran had multiple medical problems including a seizure disorder and a cerebrovascular accident.  His spouse provided most of the information and reported that he was diagnosed with diabetes in October 2004.  Following examination, the diagnosis included that of idiopathic peripheral neuropathy that preceded the diagnosis of diabetes mellitus.

In a February 2005 statement, the Veteran's son argued that the Veteran's nerve loss was related to being thrown from an amphibious vehicle.  He also argued that the peripheral neuropathy was related to Agent Orange.  

In April 2006, the Veteran's son again argued that peripheral neuropathy was the result of herbicide exposure.  

The VA records note a diagnosis of idiopathic peripheral neuropathy not otherwise specified.  

Initially, the Board notes that there is no objective evidence of lower extremity peripheral neuropathy manifested to a compensable degree within one year following discharge from service.  Thus, service connection on a presumptive basis as a chronic disease (other organic disease of the nervous system) is not warranted.  

As noted, his in-service herbicide exposure is established.  Peripheral neuropathy is not specifically listed as a disease associated with herbicide exposure.  Rather, the regulation lists "acute and subacute peripheral neuropathy," which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  

The evidence of record does not show acute and subacute peripheral neuropathy as currently defined by regulation.  

The Board acknowledges that VA is proposing to amend its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments are being proposed to implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with the Court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  

Therefore, VA is proposing to amend §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" and removing Note 2 to § 3.309(e), which currently requires, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  

Under these proposed amendments, peripheral neuropathy would still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it would no longer need to be transient.  See 77 Fed. Reg. 47795-47797 (Aug. 10, 2012).  

To date, a final rule has not been issued and under the circumstances of this case, the Veteran is not prejudiced by the Board proceeding to a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered whether service connection is warranted on a direct basis.  In making this determination, the Board acknowledges the Veteran's contentions regarding onset of leg numbness in the 1970's with continuing symptoms.  While competent to report such symptoms, his contentions are not supported by the overall evidence of record.  

That is, objective findings were not noted at separation or for many years following service.  The Veteran has also provided inconsistent statements as to onset, and a careful review of the record suggests that chronic problems began following a 1985 back injury.  

The record does not contain competent evidence relating any currently diagnosed peripheral neuropathy to an event or incident of the Veteran's active service, to include herbicide exposure.  See Combee.  

In making this determination, the Board acknowledges the statements of both the Veteran and his son.  However, neither have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of peripheral neuropathy or a competent opinion as to medical causation.  

Nothing in the record demonstrates that the Veteran or his son received any special training or acquired any medical expertise in evaluating and determining causal connections for peripheral neuropathy.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value on this basis.  

Finally, the Board has considered whether service connection is warranted on a secondary basis.  The Board acknowledges the December 2004 VA examination, which suggests peripheral neuropathy might be secondary to diabetes mellitus, and the January 2005 spine examination noted diabetic peripheral neuropathy.  The January 2005 diabetes examination, however, indicates that the peripheral neuropathy diagnosis preceded the diagnosis of the diabetes mellitus.  

A careful review of the record shows peripheral neuropathy was diagnosed prior to the approximately 2004 diagnosis of diabetes mellitus.  This clearly weighs against a finding that any peripheral neuropathy was proximately caused by the service-connected diabetes mellitus.  Additionally, the record does not contain competent evidence showing that service-connected diabetes mellitus aggravates the Veteran's peripheral neuropathy.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  


Numbness in the arms

In November 1995, the RO denied service connection for left ulnar neuropathy.  The Veteran did not appeal this decision within one year following notification.  

In February 1999, the RO denied service connection for numbness in the arms.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In July 2003, the Board remanded the issue of service connection for claimed numbness in the arms for a VA examination.  The prior denial of service connection for left ulnar neuropathy was not addressed.  

A careful review of service treatment records shows that, in June 1971, the Veteran was seen with complaints of numbness in the fourth and fifth digits of the left hand to the elbow.  The examination showed decreased sensation on the left, but motor function was intact.  He subsequently underwent a consult, and the impression was that of irritation of the ulnar nerve at the left elbow.  

On the retirement examination in May 1974, the Veteran reported having numbness in the lower part of the left hand.  On clinical evaluation, the Veteran's upper extremities and neurologic system were reported as normal.  

On VA examination in July 1978, the Veteran reported having pain in his elbow and numbness in the left hand.  On examination, his reflexes and sensation were normal, and muscular strength was good.  The examiner noted that no general medical conditions were present at this time.  

An orthopedic examination in August 1978 indicated no evidence of peripheral neurovascular deficit of the extremities.  

The Veteran underwent a VA peripheral nerves examination in April 1991.  At that time, he denied having any trouble with his arms and hands.  

The Veteran underwent a VA neurological examination in February 1999.  He complained of difficulty with his right arm that was reportedly thought to be secondary to ulnar nerve palsy.  His nerve conduction studies in February 1999 showed normal right ulnar nerves.  The testing in September 1999 showed mild peripheral polyneuropathy.  

In his March 1999 Notice of Disagreement, the Veteran argued that he had problems with numbness in his arms which started in 1971.

In December 2004, the Veteran underwent a VA neurological examination.  While this examination indicated the presence of peripheral neuropathy, it was silent as to the question of whether current numbness of the arms, if present, was etiologically related to service.  

The Veteran underwent a VA examination in January 2005.  The diagnoses included that of idiopathic peripheral neuropathy that preceded the diagnosis of diabetes mellitus.  While this examination addressed lower extremity paresthesias, it did not specifically address the claimed arm numbness.

In November 2005, the Board again remanded the claim for an examination and medical opinion.  As discussed, the Veteran failed to report for the scheduled examination and information expected to be obtained is not for consideration.  The issue was also remanded in May 2010 and May 2012.  

In a March 2012 written brief presentation, the representative argued that the Veteran's left ulnar nerve disability began in service.  Specifically, that it was diagnosed on June 24, 1971 and was still a problem at his initial VA examination.  The representative further noted that it appeared to have worsened since then.  

On review, it is unclear exactly what diagnoses have been related to the claimed arm numbness.  Notwithstanding, and resolving reasonable doubt in his favor, the Board will concede a current disability manifested by numbness in the arms.  The claims folder contains a diagnosis of peripheral polyneuropathy.  Additionally, a 2001 VA problem list shows notations of an ulnar nerve lesion and carpal tunnel syndrome.  

The Board acknowledges the complaints during service, but does not find any evidence of claimed arm numbness manifested to a compensable degree within one year following discharge from service.  Thus, service connection on a presumptive basis as a chronic disease (other organic disease of the nervous system) is not warranted.  

The Veteran also does not have a disability manifested by numbness in the arms that is specifically listed as a disease associated with herbicide exposure.  There is no evidence of subacute and acute peripheral neuropathy related to the upper extremities.  Accordingly, presumptive service connection based on herbicide exposure is not warranted.  

The Board has also considered whether service connection is warranted on a direct basis.  In making this determination, the Board has considered the complaints during service and at separation.  The service treatment records, however, do not show a chronic disability manifested by numbness in the arms and the record does not contain competent evidence relating any current disability to active service or any event therein, to include Agent Orange exposure.  

The Board acknowledges the contentions that the Veteran had continuing symptomatology following service.  The Veteran is competent to report continuing symptoms in the left hand.  See Layno.  His contentions, however, are not supported by the overall evidence of record.

Despite the complaints at separation, there were no objective abnormalities shown at that time or for many years following service.  Additionally, he denied any trouble with his arms and hands in April 1991.  

The Veteran also is not found to be competent to relate any current diagnosis to his complaints during service or to herbicide exposure.  See King.  

Finally, the Board has considered whether service connection is warranted on a secondary basis.  The Board acknowledges the December 2004 VA examination, which suggests peripheral neuropathy may be secondary to diabetes.  As discussed, however, this examination appears to relate to the lower extremities and does not address etiology of any upper extremity disability.  

On review, it appears that diabetes mellitus was diagnosed many years following the Veteran's initial complaints of arm numbness.  This weighs against a finding that any upper extremity peripheral neuropathy was proximately due to or the result of the service-connected diabetes mellitus.  Additionally, the record does not contain competent evidence showing that the service-connected diabetes mellitus aggravates any current upper extremity disability.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Heart disorder

In February 1999, the RO denied service connection for a heart disorder.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In July 2003, the Board denied the claim.  In the January 2005 Joint Motion, the parties agreed that the January 1999 VA examination was inadequate.  

As discussed, the issue has been remanded on multiple occasions for additional development, to include further VA examination.  The Veteran, however, failed to report for such examination and information expected to be obtained from such examination is not for consideration.  

The service treatment records are negative for any complaints or findings of a heart disorder.  On the May 1974 retirement examination, his heart was reported as normal.  A chest x-ray study was normal.  On the associated report of medical history, he denied having any heart trouble.  

On VA examination in July 1978, the cardiovascular system was noted to be essentially within normal limits.  

On VA general medical examination in April 1991, the Veteran's cardiovascular system was found to be normal.  The radiology reports reflected that the chest x-ray studies taken in April 1991 and November 1993 showed no significant abnormality.  

A July 1994 echocardiogram revealed a normal left ventricular systolic function, no valvular disease and probable left ventricular diastolic dysfunction.  

The April 1991 VA neurologic examiner noted that the Veteran had not been told of having any cardiovascular disease in the past.    

The VA and other treatment records indicate that the Veteran suffered a stroke in approximately 1998.  

On VA examination in January 1999, the examiner noted that the Veteran was scheduled for a heart examination that was based on a history of an abnormal EKG in the remote past.  He denied having any symptoms related to his heart.  An electrocardiogram showed a normal sinus rhythm with a normal axis.  There was no evidence of ischemia or hypertrophy.  There was early transition noted across the precordium.  

The impression included that of bilateral carotid bruits and nonspecific EKG abnormalities in the past with essentially normal electrocardiogram at this point.  

The VA examiner further stated that, if one wanted to get complete documentation, given his evidence of atherosclerotic vascular disease from his stroke as well as his carotid bruits, then one should consider Persantine or similar chemical stress test.  At present, though, the examiner found no indication of cardiac disease.
 
The Veteran underwent a heart catheterization in April 1999.  Conclusions were as follows: (1) left main relatively narrow vessel with distal narrowing but with no significant obstructive lesions; (2) LAD has a ostial narrowing of 10% and mild luminal irregularities in its proximal and mid segments but not significant obstructive lesions; (3) very small ramus intermedius branch; (4) left circumflex nondominant with large obtuse marginal branch and no obstructive lesions; (5) RCA dominant with mild luminal irregularities in its mid segment but no obstructive lesions; (6) hyperdynamic left ventricle and LV gram suggestive of hypertrophic cardiomyopathy.  Ejection fraction was estimated at 85 plus/minus 5%.  

On review, there is no evidence of cardiovascular disease manifested to a compensable degree within one year following discharge from service.  Service connection on a presumptive basis as a chronic disease is not warranted.  

The evidence of record shows that the Veteran has atherosclerotic vascular disease and suffered a stroke.  He has various carotid artery issues and is also status post left carotid endarterectomy.  The evidence of record does not establish a current diagnosis of ischemic heart disease.  See Brammer.

In this regard, the Board observes that the Veteran had in-service herbicide exposure, and if he had a current diagnosis of ischemic heart disease, presumptive service connection would be warranted.  

Pursuant to regulation, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

The term "ischemic heart disease" does not include hypertension or peripheral manifestation of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note (3).  

At this time, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Hypertension

In February 1999, the RO denied service connection for hypertension.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

In July 2003, the Board denied service connection for hypertension.  Pursuant to the Joint Motion, the parties agreed that the January 1999 VA examination was inadequate.  

Additionally, the parties agreed that the Board's statement of reasons and bases was inadequate in that it did not consider or discuss the evidence within the context of 38 C.F.R. § 3.309(a), which provides for presumptive service connection for cardiovascular-renal disease, including hypertension, when evidence shows they manifested within a compensable degree within a one-year period.  

The Joint Motion specifically directed the Board to consider a May 1975 treatment record that reflected a blood pressure reading of 170/80.  

The issue was remanded in November 2005, May 2010 and May 2012 for further development.  

Pursuant to regulation, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  

A 10 percent evaluation is assigned for hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The service treatment records are negative for any complaints or findings of hypertension.  On retirement examination in May 1974, the Veteran's blood pressure was recorded as 130/86.  On the associated report of medical history, the Veteran specifically denied having high blood pressure.    

A review of post-service military treatment facility records shows that the Veteran was seen in May 1975 with complaints of blurred vision in his left eye.  At that time, his blood pressure was reported as 170/80.  

On VA examination in July 1978, the Veteran's blood pressure was reported as 122/80, 126/72, and 130/96.  A diagnosis of hypertension was not shown.  

On general medical examination in April 1991, the Veteran's blood pressure was reported as 120/80.  The April 1991 VA neurologic examiner noted that the Veteran had not been told of any blood pressure disturbance in the past.  

On VA examination in January 1999, the Veteran reported a diagnosis of blood pressure problems beginning in 1989 and that he was started on medications at that time.  He reported that, prior to that, in 1974 and later, he was told he had borderline elevations of his blood pressure.  He reported that he was currently on blood pressure medication, but was not able to identify or produce his medication.  

On examination, blood pressures were 113/50, 143/65, and 154/60.  The impression was that of subjective report of hypertension.  

On VA diabetes examination in January 2005, the Veteran's wife reported that he had hypertension for many years.  The diagnoses included that of hypertension that preceded the diabetes mellitus by many years.  

In an April 2006 statement, the Veteran's son argued that hypertension was a direct result of Agent Orange exposure.  

At the outset, the Board finds that there is evidence of currently diagnosed hypertension.  

The Board has considered the referenced May 1975 treatment record.  While it appears to show an elevated systolic reading, it does not serve to establish a confirmed diagnosis of hypertension, much less show that the Veteran had hypertension manifested to a compensable degree within one year following discharge.  

On review, this appears to have been an isolated reading.  Thus, service connection on a presumptive basis as a chronic disease is not warranted.  

Although in-service herbicide exposure is established, hypertension is not specifically listed as a disease associated with such.  The Board notes that while ischemic heart disease is listed, the term does not include hypertension.  See 38 C.F.R. § 3.309(e), Note 3.  

The Board has considered whether service connection is warranted on a direct basis.  As mentioned, there is no evidence of hypertension during service and it was not confirmed and/or diagnosed for several years after.  

The record also does not contain competent evidence relating any currently diagnosed hypertension to the Veteran's active military service or events therein, to include herbicide exposure.  See Combee.  

In making this determination, the Board again acknowledges the contentions of both the Veteran and his son, but notes that as lay persons, they are not competent to provide an etiology opinion on a complex medical question (i.e., the relationship between hypertension and herbicide exposure) and their contentions are not sufficient to establish causation.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once again, the Board acknowledges the Joint Motion findings that the January 1999 VA examination was inadequate with respect to this issue.  The Board further acknowledges that the record does not contain a medical opinion that addresses the etiology of currently diagnosed hypertension.  As discussed, however, VA attempted to re-examine the Veteran, but he failed to report.

Finally, the Board has considered whether service connection is warranted on a secondary basis.  A review of the record shows that hypertension was diagnosed prior to diabetes mellitus.  

This clearly weighs against a finding that hypertension was proximately due to or the result of diabetes mellitus.  Additionally, the record does not contain competent evidence suggesting that service-connected diabetes mellitus aggravates the Veteran's hypertension.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Back disorder

In October 1978, the RO denied service connection for a back disorder.  The Veteran did not appeal this decision within one-year following notification.  

In February 1999, the RO again denied service connection for a back disorder.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In July 2003, the Board reopened the claim and remanded the issue for additional development.  The issue was further remanded in November 2005, May 2010 and May 2012.  

The service treatment records showed that, on November 2, 1961, the Veteran hurt his back while going over barbed wire during training.  A note dated the following day indicates that x-ray studies taken at the base dispensary were negative.  An examination showed tenderness generalized over the trapezius muscle on the right side.  The impression was that of acute back strain.  

On the report of medical history completed in connection with his May 1974 retirement examination, the Veteran reported having recurrent back pain.  The Veteran's spine was reported as normal on clinical evaluation.  

On VA orthopedic examination in August 1978, there was normal range of motion of the cervical, thoracic, and lumbosacral regions of the spine.  The x-ray studies of the lumbosacral spine showed no evidence of recent or old fracture.  Height of vertebral bodies, intervertebral disk spaces and interpedicular spaces were normal.  Diagnosis was that of chronic lower back syndrome, not present during this examination.  

The records from Moncrief Army Hospital show the Veteran was seen in November 1986 with complaints of low back pain with trauma in June 1985.  An orthopedic consultation indicated that the back examination was within normal limits, but x-rays showed findings of degenerative joint disease.  The assessment was that of mild mechanical back pain.  

A December 1986 visit to the orthopedic clinic at Fort Jackson noted that the Veteran was seen previously for lower back pain dating back to an on-the-job injury incurred in July.  The assessment was that mechanical back pain and spur L5 foramen.  

A January 1987 VA orthopedic consult noted a two year history of low back pain after pushing a heavy object.  The assessment was that of chronic back pain and left lower extremity numbness of unknown etiology.  It was doubted that there was a herniated nucleus pulposus.  

The private medical records dated in September 1989 showed the Veteran was seen with complaints of low back pain for one week.  He reported a history of low back pain for 5 years, but denied injury.  The diagnosis was that of possible lumbar disc.  

In December 1990, the Veteran underwent a private neurological consultation.  At that time, he reported that he hurt his back in 1985 when he was moving a safe.  

The Veteran underwent a VA spine examination in April 1991.  An objective clinical finding was that of occasional lower back pain not present during the examination.  The X-ray studies showed degenerative joint disease.  The diagnosis was that of chronic lower back syndrome.  

The Veteran underwent a VA spine examination in January 2005.  The examiner noted that, after the 1961 back injury for some time, the Veteran had back pain.  On examination, however, he reported that he was not in pain and that his spine was fine.  The examiner tried to test range of motion, but the Veteran was too unsteady due to an advance case of truncal ataxia.  The examiner stated that there was no evidence of clinical malfunction of the lumbar spine or neurologic dysfunction around the lumbar spine.  

In November 2005, the Board determined that the previous examination was inadequate and that re-examination was needed.  Unfortunately, and as discussed, the Veteran failed to report for his scheduled examination.

On review, a chronic back disorder was not shown during active service, and there is no evidence of lumbar spine arthritis manifested to a compensable degree within one year following discharge from active service.  Thus, service connection on a presumptive basis as a chronic disease is not warranted.

The claims folder shows a current lumbar spine disability, to include x-ray evidence of degenerative changes.  The question though, is whether any current disability is related to active military service or events therein.  

In making this determination, the Board has considered the Veteran's contentions that his back problems are related to the documented 1961 in-service injury.  The Veteran is competent to report ongoing back problems.  See Layno.  

The Board, however, does not find his lay assertions sufficient to establish a nexus between any current disability and active service.  That is, to the extent he is reporting continuity of symptoms since 1961, this is not supported by the overall evidence of record.

While the Veteran reported recurrent back problems at separation, his spine was reported as normal at retirement and there was no objective evidence of back problems shown on examination in 1978 or for several years thereafter.  

Rather, the post-service evidence suggests he suffered an on-the-job injury in approximately 1985 and chronic back problems are documented since that time.  

As discussed, the record does not contain any medical opinions relating the current diagnosis to service.  The Veteran is not competent to diagnose arthritis or relate such disability to the 1961 in-service injury.  See King.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


Residuals of dental trauma

In November 1995, the RO denied eligibility for dental treatment.  The Veteran did not appeal this decision within one-year following notification.  

In February 1999, the RO determined that no dental injury from trauma occurred in military service.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In July 2003, the Board determined that new and material evidence had not been received to reopen the claim of service connection for the residuals of dental trauma.  

Pursuant to the January 2005 Joint Motion, the parties agreed that there was no evidence that VA attempted to obtain any outstanding dental records as directed in the December 2000 remand.  As discussed, VA has made extensive efforts, but has been unable to obtain any additional records.  

In May 2012, the Board determined that new and material evidence had been received sufficient to reopen the claim.  Specifically, the Veteran's lay statements that tend to show that he suffered the loss of teeth due to trauma during service.   

In various statements submitted during the appeal, the Veteran contends that he was injured in a training accident in 1961 and lost his teeth.  

On enlistment examination on November 18, 1953, findings related to the Veteran's teeth were not shown.  However, a December 1, 1953 report of dental survey shows that the Veteran's upper teeth were missing and replaced by a denture.  He was also missing three lower teeth and carious teeth were noted.

A November 2, 1961 record shows that the Veteran hurt his back while going over barbed wire during training and also had a broken full upper plate.

The dental records show that the Veteran was seen at Fort Devens, Massachusetts on November 14, 1961.  His dentures were repaired at that time.  Teeth numbered #21-24 were apparently extracted due to pulpitis.  On February 8, 1962, teeth numbered #25-28 were extracted due to nonrestorable caries.  

The May 1974 retirement examination showed that all of the Veteran's teeth were missing and replaced by dentures.  On the associated report of medical history, the Veteran reported that, in 1962, he fell on his head and broke his teeth.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Loss of teeth, as is claimed by the Veteran here, is contemplated under Diagnostic Code 9913.  The Note following the rating criteria indicates that these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  

It is noted that to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) ("service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment).

As discussed, the Veteran asserts that his teeth were lost as a result of trauma.  For example, in a December 1998 statement, the Veteran reported that he was injured in 1961 while training.  He reported that he lost all of his teeth at that time and the military made him a partial plate.  He wanted to be service connected for this condition.  

The Board acknowledges that the Veteran is competent to describe the injury and the claimed loss of teeth.  See Layno.  A review of the service treatment records, however, indicates that the Veteran's upper teeth were missing prior to the 1961 accident.  Contemporaneous records at that time indicated that the Veteran's upper plate was broken and, indeed, dental records confirm his denture was repaired shortly thereafter.  

These records do not document any trauma to the bottom teeth, and while teeth were extracted following this incident, it appears this was a result of pulpitis and nonrestorable caries.  The overall evidence does not show tooth loss due to trauma or disease such as osteomyelitis.  

The Board finds the referenced records more probative than the Veteran's reports provided many years after the fact in pursuit of compensation.  

On review, the criteria for service-connected compensation benefits are not met.  38 C.F.R. § 4.150.  

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board will consider whether service connection may be established solely for the purpose of outpatient treatment. 

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381.  

Under 38 C.F.R. § 3.381(b), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  

38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  
Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  

On review, it appears that several lower teeth were extracted during service.  As determined above, however, this was not a result of trauma and the Veteran is not entitled to treatment under class II(a).  38 C.F.R. § 17.161(c).  

Further, even if the provisions of 38 C.F.R. § 3.381 are satisfied, the Veteran would still not be eligible for one-time treatment under 38 C.F.R. § 17.161(b)(2) (class II), because he did not file his claim within one-year following his discharge from active duty in June 1974.  

While the Veteran may not have been notified of this restriction by the appropriate service department at the time of his discharge, such notification is not required for service personnel who are discharged prior to 1982.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The evidence of record does not support a finding that the Veteran is eligible for dental treatment under any of the remaining classes as set forth in 38 C.F.R. § 17.161.  


ORDER

Service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure or secondary to service-connected diabetes mellitus, is denied.

Service connection for numbness in the arms, to include as secondary to service-connected diabetes mellitus, is denied.  

Service connection for a claimed heart disorder, to include as due to herbicide exposure, is denied.

Service connection for hypertension is denied.

Service connection for back disorder is denied.  

Service connection for the claimed residuals of dental trauma, to include for outpatient treatment purposes, is denied.


_________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


